DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 5/31/2022 have been entered. In the amendment, the specification has been amended. Claims 1, 8, and 13 have been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 3/24/2022, have been addressed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nadine Mustafa on 6/3/2022.
Claim 8, line 11, the language “LiDAR, determining” has been changed as follows: 
--LiDAR sensors, determining-- 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a system for optimizing LiDAR sensor placement for an autonomous vehicle, comprising: one or more processors; and a memory communicably coupled to the one or more processors and storing: a region of interest module including instructions that when executed by the one or more processors cause the one or more processors to: receive information about an autonomous vehicle, wherein the information comprises a plurality of LiDAR sensor locations on the autonomous vehicle for a plurality of LiDAR sensors; generate a range-of-interest for the autonomous vehicle, wherein the autonomous vehicle is centered in the range-of-interest; and segment the range-of-interest into a plurality of units; a shape module including instructions that when executed by the one or more processors cause the one or more processors to determine a shape for each LiDAR sensor of the plurality of LiDAR sensors based on information about each LiDAR sensor; and a selection module including instructions that when executed by the one or more processors cause the one or more processors to select, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors.
Independent claim 8 recites a method for optimizing LiDAR sensor placement for an autonomous vehicle, the method comprising: receiving information about an autonomous vehicle, wherein the information comprises a plurality of LiDAR sensor locations on the autonomous vehicle; generating a range-of-interest for the autonomous vehicle, wherein the autonomous vehicle is centered in the range-of-interest; segmenting the range-of-interest into a plurality of units; receiving information about each LiDAR sensor of a plurality of LiDAR sensors, wherein the information about a LiDAR sensor comprises a number of lasers associated with the LiDAR sensor and an angle associated with each laser; for each LiDAR sensor of the plurality of LiDAR sensors, determining a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors.
Independent claim 17 recites a non-transitory computer-readable medium for optimizing LiDAR sensor placement for an autonomous vehicle and including instructions that when executed by one or more processors cause the one or more processors to: receive information about an autonomous vehicle, wherein the information comprises a plurality of LiDAR sensor locations on the autonomous vehicle; receive a range-of-interest for the autonomous vehicle, wherein the autonomous vehicle is centered in the range-of-interest and the range-of-interest is segmented into a plurality of units; receive information about each LiDAR sensor of a plurality of LiDAR sensors, wherein the information about a LiDAR sensor comprises a number of lasers associated with the LiDAR and an angle associated with each laser; for each LiDAR sensor of the plurality of LiDAR, determine a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, a roll angle for the LiDAR sensor, and a pitch angle for the LiDAR sensor, wherein the selected LiDAR sensor locations, roll angles, and pitch angles maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors.
The claimed limitations 
as recited in combination in independent claim 1, in particular “a shape module including instructions that when executed by the one or more processors cause the one or more processors to determine a shape for each LiDAR sensor of the plurality of LiDAR sensors based on information about each LiDAR sensor; and a selection module including instructions that when executed by the one or more processors cause the one or more processors to select, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” 
as recited in combination in independent claim 8, in particular “for each LiDAR sensor of the plurality of LiDAR sensors, determining a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” and 
as recited in combination in independent claim 17, in particular “for each LiDAR sensor of the plurality of LiDAR, determine a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, a roll angle for the LiDAR sensor, and a pitch angle for the LiDAR sensor, wherein the selected LiDAR sensor locations, roll angles, and pitch angles maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Dybedal et al (“Optimal placement of 3D sensors considering range and field of view,” 2017) , teaches an approach to the problem of optimal placement of 3D sensors in a specified volume of interest. The coverage area of the sensors is modelled as a cone having limited field of view and range. The volume of interest is divided into many smaller cubes each having a set of associated Boolean and continuous variables. The proposed method could be easily extended to handle the case when certain subvolumes must be covered by several sensors (redundancy). for example ex-zones, regions where humans are not allowed to enter or regions where machine movement may obstruct the view of a single sensor. The optimisation problem is formulated as a Mixed-Integer Linear Program (MILP) utilising logical constraints and piecewise linearisation of nonlinear functions. The final MILP problem is solved using the Cpiex solver interfaced with MATLAB (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular “a shape module including instructions that when executed by the one or more processors cause the one or more processors to determine a shape for each LiDAR sensor of the plurality of LiDAR sensors based on information about each LiDAR sensor; and a selection module including instructions that when executed by the one or more processors cause the one or more processors to select, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” 
as recited in combination in independent claim 8, in particular “for each LiDAR sensor of the plurality of LiDAR sensors, determining a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, wherein the selected LiDAR sensor locations maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors” and 
as recited in combination in independent claim 17, in particular “for each LiDAR sensor of the plurality of LiDAR, determine a shape for the LiDAR sensor based on the information about the LiDAR sensor; and selecting, for each LiDAR sensor of the plurality of LiDAR sensors, a LiDAR sensor location from the plurality of LiDAR sensor locations of the autonomous vehicle, a roll angle for the LiDAR sensor, and a pitch angle for the LiDAR sensor, wherein the selected LiDAR sensor locations, roll angles, and pitch angles maximize a number of units of the plurality of units that are captured by the shapes determined for each LiDAR sensor of the plurality of LiDAR sensors”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645